PER CURIAM.
On appeal from an order of the District Court in Bankruptcy affirming a decision of the Referee that the mortgage lien asserted by the appellants herein .was void as a preference under the provisions of § 11104 et seq., General Code of Ohio, and adopting the findings of. fact and conclusions of law of the Referee, it appearing that the mortgage was executed by the bankrupt in contemplation of insolvency and with a design to prefer one or more creditors to the exclusion of others; that such mortgage is void under Ohio law [Irwin v. Maple, 6 Cir., 252 F. 10] ; that the Trustee in Bankruptcy has a right to recover property transferred in violation of State law (Stellwagen v. Clum, 245 U. S. 605, 606, 38 S.Ct. 215, 62 L.Ed. 507); that the issues with respect to validity of such mortgage were submitted to the Referee by consent of the lien claimants; that the evidence clearly supports the concurrent findings of Referee and Judge, and a careful examination of the record failing to disclose clear mistake in the making of such findings or in the application thereto of the law, it is hereby ordered that the order and decree below be, and it is hereby, affirmed.